Citation Nr: 1421959	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  13-27 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1958.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from April 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  After the issuance of the April 2010 rating decision, new and material evidence in the form of the Veteran's Form 21-8940 and additional VA outpatient treatment records were associated with the claims file.  Applicable regulations provide that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2013).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the April 2010 rating decision did not become final and the current appeal stems from both the April 2010 and August 2011 rating decisions. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).
  
In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities preclude all forms of substantially gainful employment.






CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of entitlement to a TDIU has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

TDIU Laws and Regulations

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).

The central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

TDIU Analysis

Initially, the Board finds that the Veteran meets the schedular requirement for a TDIU as his service-connected disabilities (lumbosacral sprain with degenerative changes and degenerative disc disease, rated as 40 percent disabling), (residuals of a left ankle fracture, rated as 30 percent disabling), and (residuals of right middle finger fracture, rated as 10 percent disabling) result from a single accident.  See March 2007 rating decision.  Accordingly, they are considered one disability totaling at least 60 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.

The record indicates that the Veteran worked as a service manager and mechanic for 30 years.  He was also an auctioneer for approximately 10 years until he retired in 2000.  See Veteran's June 2010 claim for a TDIU and March 2011 VA examination report.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.  

In this regard, the Veteran was afforded a VA examination in March 2011 to assist in determining the functional impairment caused by his service-connected disabilities and the effect of that impairment on either physical or sedentary employment.  The VA examiner reviewed the claims file, interviewed the Veteran, and performed a physical examination.  During the evaluation, the Veteran reported that he retired earlier than he would have liked to due to his back problems, lack of mobility, and chronic pain.  The VA examiner then stated that the Veteran's back and ankle disabilities limited walking to 25 yards at one time with rest.  The examiner also noted that the Veteran was unable to lift or conduct manual labor due to his back disability.  For these reasons, the examiner opined that the Veteran was "incapable of any employment, sedentary or otherwise due to chronic pain."

The Board has reviewed the remaining evidence of record, to include VA treatment records; however, this evidence does not provide an opinion as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, the only competent evidence of record is the March 2011 VA examination report, which the Board finds to weigh in favor of the Veteran's claim.  As such, the Board finds that a TDIU is warranted.


ORDER

A TDIU is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


